Citation Nr: 1224666	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-22 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than November 14, 2007, for the assignment of a 10 percent disability evaluation for degenerative joint disease of the right knee.

2.  Entitlement to an effective date earlier than November 14, 2007, for the assignment of a 10 percent disability evaluation for degenerative joint disease of the left knee.

3.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from February 1972 to April 1973. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of February 2008 of the Hartford, Connecticut, Regional Office (RO), of the Department of Veterans Affairs (VA).  In that action, the RO awarded 10 percent disability ratings for both of the appellant's knee disabilities.  An effective date of the award was determined to be November 14, 2007.  The appellant was informed of that action and he has appealed both the effective date that has been assigned and the actual disability percentage awarded.  It is further noted that in November 2009, the appellant provided testimony before an RO Hearing Officer.  A transcript of that hearing was prepared and has been included in the claims folder for review.  



FINDINGS OF FACT

1.  Shortly after the appellant was discharged form service in 1986, the appellant submitted a claim for entitlement to service connection for disabilities of both knees.  Service connection was granted, a noncompensable rating was awarded, and an effective date of October 23, 1986, was assigned.

2.  Following notification of the granting of service connection for disabilities of both knees, the appellant filed a notice of disagreement.  A statement of the case was issued to the appellant but he did not perfect his appeal.  Hence, the June 18, 1987, rating action became final.  

3.  On October 10, 2007, the RO received from the appellant a claim for an increased evaluation for his service-connected bilateral knee disability.  Prior to that date, neither a formal nor an informal claim for benefits for an increased evaluation had not been presented. 

4.  Subsequent to the appellant's claim for an increased evaluation, the appellant submitted private medical records that ascertained that the appellant's bilateral knee disabilities produced demonstrable manifestations such that a higher rating could be assigned.  The date of those records was November 14, 2007.  

5.  Prior to November 14, 2007, it was not factually ascertainable that the appellant's disabilities of the knees produced demonstrable manifestations such that a higher rating could be assigned for either knee.

6.  The appellant's right knee joint has been diagnosed by x-ray films as having degenerative joint disease. 

7.  The appellant's right knee disability produces slight to slightly mild restrictions in the range of motion of the knee along with pain and discomfort.

8.  The appellant's left knee joint has been diagnosed by x-ray films as having degenerative joint disease. 

9.  The appellant's left knee disability produces mild restrictions in the range of motion of the knee along with pain and discomfort.


CONCLUSIONS OF LAW

1.  An effective date earlier than November 14, 2007, for the assignment of a schedular rating greater than 10 percent for a right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.132, Diagnostic Codes 5299-5024 (2011).

2.  An effective date earlier than November 14, 2007, for the assignment of a schedular rating greater than 10 percent for a left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.132, Diagnostic Codes 5299-5024 (2011).

3.  The criteria for the assignment of a disability evaluation higher than 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 5299-5024 (2011). 

4.  The criteria for the assignment of a disability evaluation higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 5299-5024 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

After the appellant was discharged from the service, he applied for VA compensation benefits for his knees.  He basically claimed that he was suffering from chondromalacia of both knees and that such a condition began in or was caused by his military service.  The appellant subsequently underwent a VA medical exam of the knees, and the report of that examination was forwarded to the RO for review.  Upon examining the report of examination and the appellant's military medical treatment records, the RO determined that service connection was warranted for a bilateral knee disorder.  Hence, service connection was granted and a noncompensable evaluation was assigned.  This occurred via a rating action issued in June 1987; the effective date of the award was determined to be October 23, 1986.  

Following the issuance of the June 1987 rating action, the appellant submitted a notice of disagreement with the assignment of noncompensable evaluations for his two knee disabilities.  The RO then issued a statement of the case.  However, the record shows that instead of perfecting his appeal, the appellant did nothing.  Hence, the rating action of June 1987 became final.

Approximately twenty years later, in October 2007, the appellant submitted a claim to the VA.  On that claim, the appellant basically requested that an increased rating for his bilateral knee disability be awarded.  Following his request for an increased evaluation, the appellant underwent a VA Joints Examination.  This occurred on January 23, 2008.  Prior to the physical examination of both of his knees, the appellant complained to the examiner about pain, swelling, and popping in the knees.  He also said that while they feel like they are unstable, he denied actual instability or giving away of the knees.  He also reported no weakness, stiffness, heat, redness, locking, fatigability, or lack of endurance by or as a result of either knee disorder.  

When examined, the examiner reported objective evidence of painful motion, but with no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The examiner further stated that both knee joints were not restricted in their range of motion or joint function was a result of pain, fatigue, weakness, or lack of endurance.  Flexion was measured to be from 0 to 140 degrees (normal) and extension to zero degrees with pain at minus ten to a full extension.  The pain was reported in both knees along with "snapping" in the left knee.  Both knees were found to be stable.  X-ray films of both knees found degenerative changes of the patella.  The final diagnosis or impression was post traumatic patellofemoral syndrome with left greater than right degenerative joint disease changes with mild to moderate residual functional impairments.

Referenced in the above VA examination were the results from a private examination of the knees.  Said private examination was performed on November 14, 2007.  On that examination, the examiner reported that the appellant complained of mild swelling in both knees associated with activity.  Instability was denied by the appellant.  Upon examination, the examiner reported:

Knee Inspection:  Left:
Axial alignment is normal.  There is no abnormal femoral rotation.  There is no abnormal tibial rotation.  There are no scars present.  There is no muscular atrophy.  There is no soft tissue swelling.  There is no unusual warmth or induration noted.
Knee Patellofemoral Exam:  Left:
Patellar tracking exhibits a normal pattern.  Patellofemoral crepitus is mild.  There is mild tenderness of the medial facet and the lateral facet.  Patellar inhibition test is positive.  
Knee ROM:  Left:
Active range of motion of the knee is mildly limited.
Knee Tibiofemoral Exam:  Left:
There is no tibiofemoral crepitus.  There is no tenderness of the joint line, collateral ligament or pes region.  Meniscal testing is normal.
Knee Stability Exam:  Left:
There is no significant anterior, posterior, medial, or lateral instability or laxity.  There is no rotatory instability.
Knee Strength Testing:  Left:
Strength is normal in all muscle groups.
Knee Inspection:  Right:
Axial alignment is normal.  There is no abnormal femoral rotation.  There is no abnormal tibial rotation.  There are no scars present.  There is no muscular atrophy.  Soft tissue swelling is visible diffusely involving the knee.  The swelling is of a mild degree.  There is no unusual warmth or induration noted.
Knee Patellofemoral Exam:  Right:
Patellar tracking exhibits a normal pattern.  Patellofemoral crepitus is mild.  There is mild tenderness of the medial facet and moderate tenderness of the lateral facet.  Patellar grind test is positive.  
Knee ROM:  Right:
Active range of motion of the knee is mildly limited.
Knee Tibiofemoral Exam:  Right:
There is no tenderness of the joint line, collateral ligament or pes region.  There is no tibiofemoral crepitus.  Meniscal testing is normal.
Knee Stability Exam:  Right:
There is no significant anterior, posterior, medial, or lateral instability or laxity.  There is no rotatory instability.
Knee Strength Testing:  Right:
Strength is normal in all muscle groups.
Lower Extremity Neurological Exam:
The sensory exam is normal.

These results were reviewed by the RO, which then issued a rating action in February 2008.  In that rating action, the RO granted the appellant's request for an increased evaluation for both knees.  It assigned separate 10 percent disability ratings for patella tendon tendinitis with degenerative joint disease of both knees.  The effective date of the award was determined to be November 14, 2007 - the date that the private examination of the knees was performed.  

The appellant was then provided with a copy of the rating action and he then submitted a notice of disagreement with both the effective date of the award and the disability percentage that was assigned.  In his notice of disagreement and in his testimony before the RO Hearing Officer, the appellant averred that he should be assigned a 10 percent disability rating back to the day after he was discharged from the United States Marine Corps.  Although he admitted that he had not sought specific treatment for the disabilities in the many years since his discharge from service, he stated that since he had suffered from pain for many years, he should be compensated for that pain.  The RO denied the appellant's request for an earlier effective date and for the assignment of disability ratings in excess of 10 percent for each knee, and he has appealed to the Board for review.  

I.  Earlier Effective Date - Increased Evaluation

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Nevertheless, with respect to earlier effective date claims, however, the United States Court of Appeals for Veterans Claims has held that VA's duties to notify and assist are not applicable because the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, no further discussion regarding these duties is necessary. 

As will be discussed, there is no legal entitlement to the benefit claimed, therefore there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2011).  The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

Harper, 10 Vet. App. at 126. 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2011). 

The Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2011).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2011). 

A report of examination or hospitalization that meets the requirements of 38 C.F.R. § 3.157 (2011) will be accepted as an informal claim for benefits, if the report relates to a disability that may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits: 

(1) Report of examination or hospitalization by VA or uniformed services.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

(2) Evidence from a private physician or layman.  The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits. 

In this instance, the appellant has basically asked the Board to treat his claim for an increased rating as a claim that has been unresolved since the rating action of June 1987.  

From the time that the RO issued the decision that granted him a noncompensable evaluation and the appellant's claim for an increased evaluation, the claims folder is negative for any communications from the appellant suggesting that his bilateral knee disabilities had become more debilitating.  It is not until he requested an increased evaluation in October 2007 that the RO re-examined his claim.  Moreover, there was no proof contained in the claims folder that the appellant's disabilities had become more severe until the appellant submitted the private medical records of November 14, 2007.  Thus, there is no clinical evidence that from the effective date of the granting of service connection, to the private medical records of November 14, 2007, that the appellant's knee disabilities had become more disabling such that he would qualify for a compensable disability rating.  Moreover, the record reveals that during this same time an informal claim for benefits was not submitted by the appellant. 

As noted above, the appellant did not submit a request for an increased evaluation until October 10, 2007.  Prior to that date, either an informal or formal claim had not been presented.  Moreover, prior to the examination results of November 14, 2007, it was not factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2) (2011).  During the appellant's hearing, he admitted to the VA that he had not sought treatment for his bilateral knee disability from a medical professional.  Thus, is it not factually ascertainable that within the year preceding the examination of November 14, 2007, that the appellant's knee disabilities exhibited symptoms and manifestations that would allow for separate compensable disability ratings to be assigned.  Because the facts of the case establish that the service member did not file a claim for an increased rating any earlier than October 10, 2007, the earliest possible date in which he could conceivably be awarded compensable disability ratings is one year prior to the date of his claim (i.e., October 10, 2006) if the evidence establishes that it was factually ascertainable that his service-connected disabilities had increased in severity during that time.  As explained above, the record does not contain a finding or an opinion by a physician or by a medical technician that would suggest that the bilateral knee disabilities qualified him for a higher evaluation prior to the November 14, 2007, examination results.  The Board finds, therefore, that an assignment of an effective date of November 14, 2007, but not earlier, for the assignment of compensable disability evaluations for disabilities of the right and left knee is not warranted, and entitlement to an earlier effective date has not established.  38 C.F.R. § 3.400(o)(2) (2011). 




Although it is sympathetic to the appellant's claim, the Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, the appellant's claim is denied. 

II.  Increased Evaluation

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, further held, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that to satisfy the first Quartuccio element for increased ratings claims, that section 5103(a) compliant notice must meet a four part test.  However, the US Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant tailored and "daily life" notice elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that the appellant has been informed of the evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his increased rating claims. 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that the VA was made aware thereof.  Given the foregoing, the Board finds that the RO/AMC has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that in conjunction with his claim for benefits, the appellant underwent two VA Joints Examinations of the knees.  The first examination was accomplished in January 2008 and the second was performed in January 2010.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's available medical treatment records, and the results of any testing accomplished during those exams.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Also, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant was provided with Dingess-type notice via the original VCAA letter that was sent to him in January 2008.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

As indicated on the front page of this action, the appellant has come before the VA asking that his service-connected bilateral knee disabilities be assigned a higher rating.  The RO has assigned separate 10 percent disability ratings for each of his knee disabilities and he has appealed that rating, asking that a higher evaluation be assigned.  Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issues before the Board, the appeal on each of the issues does not stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). As such, staged ratings may be appropriate. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

Both of the appellant's service-connected knee disabilities have been rated, by analogy, in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5024 (2011).  A note under this code states that a disability will be rated on limitation of motion of the affected part or as degenerative arthritis.  Reviewing 38 C.F.R. Part 5003 (2011) (degenerative arthritis), this code states that compensation may be awarded (1) when limitation of motion meets the schedular criteria for the joint(s) affected and is objectively confirmed, such as by swelling, muscle spasm, or satisfactory evidence of painful motion; (2) when objectively confirmed limitation of motion is not sufficient to warrant a compensable schedular evaluation, 10 percent is assigned for each major joint or minor joint group affected; (3) when there is no limitation of motion, 10 or 20 percent will be assigned depending on the degree of incapacity, if there is x-ray evidence of 2 or more major joints or minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995). 

38 C.F.R. § 4.59 (2011) notes that crepitation on flexion identifies diseased points of contact, and together with Diagnostic Code 5010 [5003] deems painful motion from x-ray documented arthritis to be limited motion, even without actually limited motion and even though motion is possible beyond where pain sets in, and warrants a minimum 10 percent rating for each joint affected. 

Limitation of motion of either knee may be rated pursuant to Diagnostic Codes 5260 or 5261, for limitation of flexion or extension of the leg.  38 C.F.R. Part 4 (2011).  Under Diagnostic Code 5260, a 10 percent evaluation applies where flexion is limited to 45 degrees.  A 20 percent evaluation requires flexion limited to 30 degrees, and a 30 percent evaluation requires flexion limited to 15 degrees.  Diagnostic Code 5261 provides for a 10 percent evaluation for extension limited to 10 degrees.  A 20 percent evaluation requires extension limited to 15 degrees, and a 30 percent evaluation requires extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation.  See 38 C.F.R. Part 4 (2011). 

It is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury). 

VA's Office of General Counsel (GC) has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The General Counsel thereafter concluded that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating. In addition, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59 (2011).  See VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45 and 4.59).  The Board is bound by this precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002). 

Pursuant to Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, will warrant a 10 percent evaluation.  38 C.F.R. Part 4 (2011).  A 20 percent evaluation requires moderate impairment, and a 30 percent evaluation requires severe impairment.  Id. 

The VA Schedule for Rating Disabilities (Rating Schedule) provides that the range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic codes under which a veteran's disabilities are rated.  Therefore, the Board must consider the "functional loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 (2011).  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  38 C.F.R. § 4.40 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include: weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2011).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206 - 07 (1995). 

Because ankylosis, either favorable or unfavorable, of the left or right knee has not been documented or diagnosed, the diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic Code 5256 (2011) are not for application. 

The VA examination of January 2008 of the appellant's knees showed that out of a possible 140 degrees of flexion, the appellant was able to flex, albeit with pain, to 140 degrees in both knees.  This measurement was reduced to 115 degrees and 90 degrees in the right and left knees respectively when he was examined by the VA in January 2010.  This is a difference of 25 degrees and 50 degrees respectively, or approximately one third of normal.  Extension was measured at zero degrees which is normal.  The same medical evidence noted pain but did not indicate that either knee was instable or weak.  It was also indicated that the appellant did not and does not undergo physical therapy for either the knee, he has not worn an appliance for stability and pain relief, and does not ingest prescription medications to relieve said pain.  The private medical examination of record merely noted that the range of motion of both knees was "mildly limited."  

Taking an overall view of the range of motion measurements of the both knees, the evidence does, in fact, show some limitation of motion of the knees.  It has been reported that the restriction of flexion measures from 25 to 50 degrees, dependent upon pain.  Nevertheless, the appellant's limitation of motion alone does not warrant an evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 5261 (2011).  The appellant's extension of either knee has not been limited to 15 degrees.  His flexion of either knee has not been limited to 30 degrees.  Such a limitation would qualify the appellant for a 20 percent disability evaluation pursuant to 38 C.F.R. Part 4, Diagnostic Code 5260 (2011).  With regard to any instability of the knee, it has been reported, by the appellant, but when examined, instability has not been found.  Moreover, during the course of this action, no instability or laxity of either knee has been detected.  Additionally, there is no showing of ankylosis or dislocated cartilage with episodes of locking.  In effect, the criteria for a rating in excess of a 10 percent rating for either right or left knee instability have also not been met. 

X-ray films do show evidence of degenerative changes.  The appellant does have some limitation of motion of both knee joints due to pain.  However, there is no evidence suggestive that the right or left knee incapacitates the appellant.  While he does suffer some limitation, there is no indication that he is unable to perform daily chores or activities or work.  There is no government or private medical evidence suggesting that the appellant suffers from occasional incapacitating exacerbations of the right or left knee.  Therefore, a disability evaluation in excess of 10 percent under 38 C.F.R. Part 4, Diagnostic Codes 5010 and 5260 (2011), for the right and left knees, is not warranted. 

In other words, it is the conclusion of the Board that the appellant's overall level of functional impairment taken into consideration with the medical evidence in this case preponderates against finding that limitation of motion warrants more than the current compensable evaluations.  There is no showing of ankylosis or dislocated cartilage with episodes of locking.  In effect, the criteria for a rating in excess of a 10 percent rating for disabilities of the right and left knee are not met under any pertinent Diagnostic Code.  The evidence is not so balanced that there is any doubt on this point that could be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010). 

The Board further finds no basis for assignment of separate ratings for separate periods during the appeal period, as it finds that the appellant's service-connected knee disabilities have not significantly changed during the appeal period.  See Fenderson, supra. 

Additionally, the Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's left and right knees with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above, the rating criteria considers loss of motion as well as pain on motion. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for the knee disabilities.  Additionally, there is not shown to be evidence of marked interference with employment solely due to either disability.  There is nothing in the record which suggests that the left or right leg disorder itself markedly impacted his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.



ORDER

Entitlement to an effective date earlier than November 14, 2007, for the assignment of a 10 percent disability evaluation for degenerative joint disease of the right knee, is denied.

Entitlement to an effective date earlier than November 14, 2007, for the assignment of a 10 percent disability evaluation for degenerative joint disease of the left knee, is denied.

Entitlement to an increased evaluation for degenerative joint disease of the right knee is denied.

Entitlement to an increased evaluation for degenerative joint disease of the left knee is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


